Case: 20-1002   Document: 31     Page: 1   Filed: 03/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   SUELY RAMIREZ, FKA SUELY RAMIREZ-DIAZ,
              Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1002
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3162, Senior Judge Robert N.
 Davis.
                ______________________

                 Decided: March 3, 2020
                 ______________________

    SUELY RAMIREZ, New York, NY, pro se.

     ASHLEY AKERS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.; CHRISTOPHER O. ADELOYE, BRIAN
 D. GRIFFIN, Office of General Counsel, United States De-
 partment of Veterans Affairs, Washington, DC.
Case: 20-1002    Document: 31      Page: 2    Filed: 03/03/2020




 2                                           RAMIREZ   v. WILKIE



                  ______________________

     Before LOURIE, SCHALL, and CHEN, Circuit Judges.
 PER CURIAM.
     Suely Ramirez appeals from an order of the Court of
 Appeals for Veterans Claims (“the Veterans Court”) dis-
 missing her appeal from a decision of the Board of Veter-
 ans’ Appeals (“the Board”) denying her claim of entitlement
 to Dependents’ Educational Assistance for lack of jurisdic-
 tion. See Ramirez-Diaz v. Wilkie, No. 18-3162, 2019 WL
982884 (Vet. App. March 1, 2019) (“Decision”). Because
 this appeal presents no statutory or constitutional issues,
 we conclude that we lack jurisdiction and accordingly dis-
 miss the appeal.
                        BACKGROUND
     Suely Ramirez is the daughter of Luis Ramirez, a vet-
 eran who served in the Marine Corps from 1969 to 1970.
 Luis Ramirez died in 2002, and thereafter Suely Ramirez
 requested Dependents’ Educational Assistance under
 Chapter 35 of Title 38 of the U.S. Code. The Board denied
 her claim on July 28, 2017, and Ramirez filed a motion for
 reconsideration by the Board on November 11, 2017.
     On June 18, 2018, prior to a ruling by the Board on her
 motion for reconsideration, Ramirez appealed the Board’s
 decision to the Veterans Court. The court observed that
 under its precedent the finality of a Board decision is
 abated when a veteran files a motion for reconsideration
 within 120 days of the Board’s decision. Decision at *1 (cit-
 ing Rosler v. Derwinski, 1 Vet. App. 241 (1991)). The court
 determined that it lacked jurisdiction over the appeal be-
 cause the Board decision was not yet final due to Ramirez’s
 pending motion for reconsideration and dismissed the ap-
 peal. Id. The court also noted that Ramirez may appeal
 the underlying Board decision by filing a new notice of
Case: 20-1002      Document: 31     Page: 3    Filed: 03/03/2020




 RAMIREZ   v. WILKIE                                          3



 appeal within 120 days of the Board’s decision on her mo-
 tion for reconsideration.
     Ramirez timely appealed the Veterans Court’s dismis-
 sal of her appeal as premature.
                          DISCUSSION
      Our jurisdiction to review decisions of the Veterans
 Court is limited. We may review the validity of a decision
 of the Veterans Court with respect to a rule of law or inter-
 pretation of a statute or regulation relied on by the Veter-
 ans Court in its decision. 38 U.S.C. § 7292(a). However,
 except with respect to constitutional issues, we may not re-
 view challenges to factual determinations or challenges to
 the application of a law or regulation to the facts of a par-
 ticular case. Id. § 7292(d)(2). In considering whether an
 appeal falls within our jurisdiction, we look to the sub-
 stance of the issues presented rather than a party’s char-
 acterization of the question. See Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999).
      The Veterans Court has exclusive jurisdiction to review
 decisions of the Board. 38 U.S.C. § 7252(a). To obtain re-
 view of a decision of the Board, a notice of appeal must be
 filed at the Veterans Court within 120 days of mailing of
 the Board’s decision. 38 U.S.C. § 7266(a). Instead of im-
 mediately seeking review of a Board decision by the Veter-
 ans Court, a claimant may request reconsideration by the
 Board. See 38 C.F.R. § 20.1001. When a motion for recon-
 sideration is filed within 120 days of the mailing date of a
 Board decision, the period for filing a notice of appeal is
 tolled and the finality of the Board’s decision is abated until
 the motion is decided. See Linville v. West, 165 F.3d 1382,
 1385–86 (Fed. Cir. 1999) (citing Rosler, 1 Vet. App. 241). If
 the motion for reconsideration is denied, a new 120-day pe-
 riod for filing a notice of appeal begins. Id. at 1385.
    On appeal, Ramirez primarily argues the merits of the
 underlying Board decision and does not appear to address
Case: 20-1002    Document: 31      Page: 4    Filed: 03/03/2020




 4                                           RAMIREZ   v. WILKIE



 the issue of the Veterans Court’s jurisdiction. The govern-
 ment argues that this court lacks jurisdiction to review the
 Veterans Court’s decision because it was limited to the is-
 sue of the Veterans Court’s jurisdiction and did not address
 any statute, regulation, or constitutional issue.
      We agree with the government that we lack jurisdic-
 tion to review the Veterans Court’s decision that the appeal
 was premature. The court’s decision did not address the
 validity or interpretation of any statute or regulation or
 any constitutional issue. Rather, in dismissing Ramirez’s
 appeal, the court merely applied established law concern-
 ing the procedures for timely filing a notice of appeal to
 Ramirez’s pending motion for reconsideration before the
 Board. Specifically, the court determined that the motion
 for reconsideration was timely filed within 120 days of the
 Board’s decision and had not been decided, and therefore
 the Board’s decision was not final and could not yet be re-
 viewed.
     Although Ramirez challenges the merits of the Board’s
 decision, those arguments are beyond our jurisdiction be-
 cause the decision of the Veterans Court presently on ap-
 peal was limited to jurisdictional issues. As noted by the
 Veterans Court, Ramirez can appeal the merits of the
 Board’s decision if her motion for reconsideration is denied
 by the Board.
                        CONCLUSION
     We have considered Ramirez’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 dismiss the appeal for lack of jurisdiction.
                       DISMISSED
                           COSTS
     No costs.